Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-25-2003

Dluhos v. Strasberg
Precedential or Non-Precedential: Precedential

Docket 01-3713




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Dluhos v. Strasberg" (2003). 2003 Decisions. Paper 769.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/769


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed February 25, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3713

ERIC DLUHOS,

Plaintiff-Appellant,

v.

ANNA STRASBERG; MARK ROESLER, Esquire, JANE
DOE, a/k/a Marilyn.cmgworldwide.com; CMG
WORLDWIDE, INC.; THE ESTATE OF LEE STRASBERG;
THE LEE STRASBERG THEATRE INSTITUTE; NETWORK
SOLUTIONS, INC., and JOHN DOES/JANE DOES (1-10),

Defendants-Appellees.

Appeal from the United States District Court
for the District of New Jersey
(D.C. No. 00-CV-03163)
District Judge: The Honorable John C. Lifland

Argued: January 16, 2003

Before: ROTH, FUENTES and ALDISERT, Circuit Judges.

ORDER AMENDING SLIP OPINION

It is ordered that the opinion in the above filed February
20, 2003 be and is hereby amended as follows:

On page 2, delete "Foundation" and substitute"Forum"
in its place.




On page 2, delete "Sheri Claire Lewis" and substitute
"Shari Claire Lewis."

On page 12, delete "a UDRP proceeding settles a disputed
proceeding only to the extent that a season-finale
cliffhanger resolves a sitcom’s storyline -- that is, it
doesn’t." Substitute in its place "a UDRP proceeding settles
a domain-name dispute only to the extent that a season-
finale cliffhanger resolves a sitcom’s storyline-- that is, it
doesn’t."

On page 14, delete "This decision in no way reflects an
intimation that the NAF panel erred in its judgment, but
merely that UDRP resolutions do not fall under the limited
judicial review of arbitrators of the FAA." Substitute in its
place "This decision in no way reflects an intimation that
the NAP panel erred in its judgment, but merely that UDRP
resolutions do not fall under the limited judicial review of
the FAA."

       /s/Ruggero J. Aldisert
       Circuit Judge

Dated: February 25, 2003

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2